Citation Nr: 1241639	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic renal failure.

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to April 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2009, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  However, later that month, the Veteran withdrew his request for this hearing.  38 C.F.R. § 20.704(e) (2012).


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that chronic renal failure did not manifest during service or within one year of separation from service and is not otherwise attributable to service.

2.  The Veteran does not have a hearing impairment characterized by auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) at 40 decibels (dB) or greater, or three of the frequencies at 26 dB or greater, or Maryland CNC speech discrimination scores at less than 94 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic renal failure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in August 2006 informed the Veteran of the five elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records (STRs) and copies of the Veteran's post-service private treatment records.  The RO also provided the Veteran with a VA audiological examination in November 2010.  The examination report obtained contains sufficient information to decide the hearing loss claim and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

According to the holding in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA examination and opinion are required when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2) , the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Regarding the chronic renal failure claim, a VA examination is not required since the post-service treatment records obtained show that the Veteran's chronic renal failure was first diagnosed in 2005, almost 19 years after he left the military in 1986, and has not been associated with his service.  The service treatment records are negative for any complaints or findings of kidney problems.  The Veteran has not reported a continuity of kidney symptomatology since service, and no medical care professional has indicated that his current kidney disorder is related to service.  There is no competent lay or medical evidence indicating that the Veteran's current kidney disorder may be associated with his active service.  Accordingly, the Board finds that a VA examination is not required.

The RO also attempted to obtain copies of all private treatment records identified by the Veteran.  The Board finds that the RO has satisfied the requirements of 38 C.F.R. § 3.159(c)(2), (d),(e)(1), and that any further efforts to obtain copies of pertinent treatment records would be futile.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for certain chronic diseases, including renal disease and sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


A.  Chronic Renal Failure

The Veteran requests service connection for chronic renal failure.  He has stated that he started suffering from high blood pressure during service, and because he was not properly treated or given medication, he developed renal failure.  He has also stated that at one time he had protein in his urine which was an initial indication of potential kidney problems, though he did not specifically indicate that this occurred during service.  The Board also points out that the RO wrote to the Veteran in November 2010 and asked that he clarify whether or not he was claiming service connection for hypertension, but he did not reply.  Thus, development/adjudication of a claim for service connection for renal failure as secondary to hypertension is not required.  See 38 C.F.R. § 3.310.

The Veteran's STRs are negative for any findings, complaints, or treatment of a renal condition.  Post-service private treatment records reveal that the Veteran was hospitalized in April 2005 for hypertension; acute and chronic renal failure; and hyperkalemia, anemia, and metabolic acidosis, all secondary to renal failure.  He stated that he had some lab work done two or three years ago, and was told he had some kidney problems.  

There is no disputing he has a renal disability, which is the fundamental requirement of this claim since, without this threshold minimum level of proof, there could not be a valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Consequently, resolution of this appeal instead turns on whether the chronic renal failure is attributable to his military service.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  But see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs are entirely unremarkable for any findings, complaints or treatment of high blood pressure, kidney disease, or protein in the urine.  There is no indication that he had any complaints or symptoms referable to kidney disease until 2002, at the earliest, when he stated a physician told him he had kidney problems, so some 16 years after his service ended and, thus, well beyond the one-year grace period following his service allowing for the presumption that renal disease was incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran has not contended that he has had continuing renal symptomatology since service.  He is not competent to provide a medical opinion relating his current renal disease to any incident of service.  No medical professional has indicated that the Veteran's renal disease is associated with his service.  There is no competent and credible lay or medical evidence showing the Veteran's current renal disease had its onset during active service or is related to any in-service disease, event, or injury.

In sum, the Board finds that the most probative, i.e., competent and credible, evidence of record indicates the Veteran's chronic renal failure did not begin in service, or become manifest to a compensable degree within one year after the conclusion of his service, and is not otherwise attributable to his service.  Although, as mentioned, he is entitled to the benefit of the doubt where the evidence for and against the claim is in approximate balance, i.e., relative equipoise, this benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B.  Hearing Loss 

The Veteran requests service connection for hearing loss because he maintains that excessive noise in service from helicopters caused his hearing loss.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing Stephen A. Schroeder, et al., eds., Current Medical Diagnosis & Treatment 110-11 (1988).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs indicate that he had two hearing tests in service.  On entrance evaluation dated in January 1973 revealed, pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
NA
5
LEFT
15
5
20
NA
5

Audiological evaluation in June 1983 revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
0
0
LEFT
0
5
10
0
0

After service, a VA audiological examination was conducted in November 2010.  The examiner reviewed the Veteran's claims file.  The examiner noted that the two in-service hearing tests showed no significant threshold shift between the first and second test.  The examiner stated that the audiological tests will not be reported because the Veteran could not, or would not, provide reliable and valid hearing test results.  There were large differences in thresholds and pure tone averages.  Test-retest reliability was poor.  The diagnosis was normal hearing per non-organic component.  

The regulations for hearing loss claims must be mechanically applied.  To have hearing loss for VA compensation purposes, the Veteran must now have or had at some point since the filing of his claim, sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385, regardless of whether he had hearing loss at disabling levels during service.  As noted above, the Veteran was afforded a VA examination in November 2010.  However, the VA examiner stated that the audiological tests would not be reported because the Veteran could not, or would not, provide reliable and valid hearing test results.  To the extent that the Veteran may not have cooperated during his VA examination, the Board points out that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Veteran has not demonstrated the existence of a hearing impairment by VA standards, this claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic renal failure is denied.

Entitlement to service connection for hearing loss is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


